ACCEPTED
                                                                                                                    04-14-00889-CV
                                                                                                         FOURTH COURT OF APPEALS
                                                                                                              SAN ANTONIO, TEXAS
                                                                                                               1/6/2015 12:00:34 PM
                                                                                                                      KEITH HOTTLE
                                                                                                                             CLERK
                                           RICHIE & GUERINGER, P.C.
                                                Counselors and Attorneys at Law

       112 E. Pecan Street                                                                         100 Congress Avenue
           Suite 1420                                                                                    Suite 1750
SAN ANTONIO, TEXAS 78205                                                                       FILED
                                                                                                 AUSTIN,IN TEXAS 78701
         (210) 220-1080                                                                 4th COURT OF      APPEALS
                                                                                                      (512) 236-9220
      FAX (210) 220-1088                                                                 SAN ANTONIO,
                                                                                                   FAX (512) TEXAS
                                                                                                                236-9230
    rg-sa@rg-sanantonio.com                                                                         rg-a@rg-austin.com
Internet: www.rg-law.com
                                                                                        01/6/2015 12:00:34 PM
                                                                                                Internet: www.rg-law.com
                                                                                            KEITH E. HOTTLE
   Sender’s E-mail gg@rg-sanantonio.com                                                          Clerk


                                                      January 6, 2015


         Bexar County District Clerk                                                    Via Electronic Filing
         Paul Elizondo Tower
         101 W Nueva, Suite 217
         San Antonio, Texas 78205

         Fourth Court of Appeals                                                         Via Electronic Filing
         Cadena-Reeves Justice Center
         300 Dolorosa, Suite 3200
         San Antonio, Texas 78205-3037

                   Re:       Cause No. 2014-CI-11780, Dominic Altomare v. Josh Reneau v. Endura Advisory
                             Group, Ltd., Intervenor, in the 131st Judicial District Court, Bexar County, Texas;
                             -and-
                             Case No. 04-14-00889-CV, Endura Advisory Group, Ltd. v. Dominic Altomare, in
                             the 4th Court of Appeal; Our File No. 7478.013

         Dear Clerk:

                 Please be advised I will be on vacation January 26, 2015 through January 29, 2015.
         Please do not schedule any hearings, deadlines, or other matters for the above-referenced lawsuit
         during the periods set forth above.

                 Your consideration in this matter is appreciated. Should you have any questions, please
         feel free to contact me at the San Antonio office listed above.

                                                           Very truly yours,

                                                           RICHIE & GUERINGER, P.C.


                                                           BY:     /s/ Gay Gueringer
                                                                  Gay Gueringer
                                                                  State Bar No. 08571400

         GG/llc

         cc:       Eric A. Pullen (Via Electronic Service and Facsimile)